DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 07, 2022 has been entered. 

Response to Amendment
This Office Action is in response to communications filed April 15, 2022. Claims 1 and 6 have been amended. Claims 16-22 have been newly added. Claims 7-9 have been canceled. Claims 1-6 and 10-22 are currently pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Kim; US Pub No. 2015/0328985 A1).
As per claim 16, Kim discloses a method for controlling at least one drive assistance system of a motor vehicle, comprising:
receiving, from at least one sensor (paragraph [0484], [0485]), at least two signal values representing two or more attention characteristics of at least one motor vehicle occupant (paragraph [0491]; paragraph [0492], lines 6-10);
weighting the at least two signal values depending on the two or more attention characteristics (paragraph [0492], lines 6-15);
determining, based on weighting of the at least two signal values, at least one attention state of the at least one motor vehicle occupant (paragraph [0536]: determining stressful state based on weights assigned to biological information);
determining whether the at least one attention state of the at least one motor vehicle occupant corresponds to a first attention state or a second attention state (paragraph [0546]: level of the stressful state);
in response to determining that the at least one attention state corresponds to the first attention state, controlling the drive assistance system in a first way (paragraph [0583]); and
in response to determining that the at least one attention state corresponds to the second attention state, controlling the drive assistance system in a second way (paragraph [0584]).
As per claim 19, Kim discloses the method of claim 16, wherein the second way includes a brake assistance of the drive assistance system (paragraph [0584], lines 9-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (Fung; US Pub No. 2012/0212353 A1) in view of Yokoo et al. (Yokoo; US Pub No. 2008/0080741 A1), Breed et al. (Breed; US Pub No. 2003/0125855 A1) and Omi (US Pub No. 2010/0090839 A1).
As per claim 1, Fung teaches a method for controlling at least one drive assistance system of a motor vehicle, comprising the following steps:
receiving from at least one sensor at least one signal value representing… attention characteristics of at least one motor vehicle occupant (paragraph [0161: optical sensing device 162 providing image showing motor vehicle driver eyelid state, i.e. wide open, half open, fully closed)…
determining, based on said signal value, at least one attention state of said vehicle occupant (paragraph [0161]: normal state, drowsy state)…
determining whether the attentional state of said vehicle occupant corresponds to a first attentional state (paragraph [0161]: drowsy state); and
in response to determining that the attention state corresponds to the first attention state, controlling the drive assistance system in a first way (paragraph [0196]),
wherein the functioning of the at least one sensor, in the form of at least one of a time-of- flight (TOF) sensor and a camera (Fig. 1, Optical Sensing Device 162: time-of-flight sensor).
 Fung does not expressly teach two or more attention characteristics of at least one motor vehicle occupant, the two or more attention characteristics comprising two or more differing seating positions of the at least one motor vehicle occupant… 
wherein the at least one attention state of said vehicle occupant is determined in dependence of a determined at least one movement pattern of the vehicle occupant;
	wherein the at least one movement pattern of said vehicle occupant is determined based on evaluation by artificial intelligence from a plurality of stored images; and 
	wherein the plurality of stored images is at least one of simulated, learned, or self-learned images…
provided with its own lighting unit in order to actively illuminate the area in front thereof, is supported by at least one of a separate or distant lighting unit, which is:
designed separately from the at least one sensor or the detection element of the at least one sensor, and
arranged at a distance from the at least one sensor or the detection element of the at least one sensor such that the at least one motor vehicle occupant is within a detection range of the at least one sensor when the at least one motor vehicle occupants is in two or more of the two or more differing seating positions.
Yokoo teaches two or more attention characteristics of at least one motor vehicle occupant, the two or more attention characteristics comprising two or more differing seating positions of the at least one motor vehicle occupant… such that the at least one motor vehicle occupant is within a detection range of the at least one sensor when the at least one motor vehicle occupants is in two or more of the two or more differing seating positions (paragraph [0003]: driver sitting in a normal state, driver leaning forward; paragraph [0006]: a photographing device for detecting the position of an occupant).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the driver position determination as taught by Yokoo, since Yokoo states in paragraph [0008] that such a modification would result in determining whether or driver is dozing or inattentive, i.e. the driver’s attention is diminished.
Breed teaches wherein the at least one attention state of said vehicle occupant is determined in dependence of a determined at least one movement pattern of the vehicle occupant (paragraph [0185]);
	wherein the at least one movement pattern of said vehicle occupant is determined based on evaluation by artificial intelligence from a plurality of stored images (paragraph [0150], lines 1-4; paragraph [0185], lines 1-7); and 
	wherein the plurality of stored images is at least one of simulated, learned, or self-learned images (paragraph [0150], lines 1-4).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the movement pattern determination as taught by Breed, since Breed states in paragraph [0185] that such a modification would result in determining whether or not a driver was capable of operating a vehicle.
Omi teaches provided with its own lighting unit in order to actively illuminate the area in front thereof, is supported by at least one of a separate or distant lighting unit, which is:
designed separately from the at least one sensor or the detection element of the at least one sensor (Fig. 1, Camera 11, Projector 12; paragraph [0032]), and
arranged at a distance from the at least one sensor or the detection element of the at least one sensor (Fig. 1, Camera 11, Projector 12; paragraph [0032]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the lighting as taught by Omi, since Omi states in paragraph [0032] that such a modification would result in lighting the face before capturing an image of the user’s face.
As per claim 2, Fung in view of Yokoo, Breed and Omi further teaches the method according to claim 1, wherein the at least one of separate or distant lighting unit emits electromagnetic radiation outside the range visible to the vehicle occupant, as in the infrared range (Omi, paragraph [0032], lines 5-7).
As per claim 3, Fung in view Yokoo, Breed and Omi further teaches the method according to claim 1, wherein at least one of:
the illumination of different areas in the interior of the motor vehicle depends on the condition of at least one of the motor vehicle occupant, the motor vehicle and the environment of the motor vehicle (Fung, paragraph [0209]: brightly lit screen, overhead lights based on drowsy state of driver), or
the illumination of different areas in the interior of the motor vehicle depends on the distance of the motor vehicle occupant to the at least one sensor (limitation not selected for prior art rejection as claim is written in an “either/or” format).
As per claim 4, Fung in view of Yokoo, Breed and Omi further teaches the method according to claim 1, wherein the one or more of the at least one sensor, the separate, or the distant lighting unit is attached to or integrated in at least one of a dashboard, a center console, a retractable or movable center console, a windscreen, a roof, a headlining, a grab handle, an A-pillar, a B-pillar, a C-pillar, a door component, above a door, a dome-shaped housing in the region of the center of the motor vehicle on the roof or headlining, a display device, a vehicle occupant seat, a head portion of the vehicle occupant seat, a foot portion of the vehicle occupant seat, an armrest of the vehicle occupant seat, a restraint system for the vehicle occupant, a positioning mechanism, a trim and a mobile device (Fung, paragraph [0097], lines 3-6: optical sensing device mounted to roof of vehicle or on a dashboard of a vehicle (chosen limitations as the claim is written in an “either/or” format)).
As per claim 5, Fung in view of Yokoo, Breed and Omi further teaches the method according to claim 1, further comprising the step of:
in response to determining that the attention state does not correspond to the first attention state, controlling the drive assistance system in a second way (Fung, paragraph [0148]: modifying system control outputs based upon the drowsiness level).
As per claim 6, Fung in view of Yokoo, Breed and Omi further teaches the method according to claim 1, wherein at least one of:
the at least one attention state of said vehicle occupant is determined based on at least one of a head angle position, an upper body, in particular shoulder, angle position, face recognition and eye-tracking (Fung, paragraph [0161]: drowsy state determined by tracking driver eyes), or
the at least one movement pattern of said vehicle occupant is determined based on at least one of a head angle position, an upper body, in particular shoulder, angle position, face recognition and eye-tracking (limitation not selected for prior art rejection as claim is written in an “either/or” format).
As per claim 10, Fung in view of Yokoo, Breed and Omi further teaches the method according to claim 6, wherein the plurality of movement patterns is at least one of simulated, learned, self-learned or learned with the help of artificial intelligence (Omi, paragraph [0063], lines 5-8: learned (chosen limitations as the claim is written in an “either/or” format)).
As per claim 11, Fung in view of Yokoo, Breed and Omi further teaches a device for controlling at least one drive assistance system of a motor vehicle, comprising at least one processor unit which is configured to carry out (Fung, paragraph [0092]) the steps of the method according to claim 1 (see rejection of claim 1 above).
As per claim 12, Fung in view of Yokoo, Breed and Omi further teaches a system for controlling at least one drive assistance system of a motor vehicle, comprising:
at least one device according to claim 11 (see rejection of claim 11 above);
at least one sensor (Fung, Fig. 1, Optical Sensing Device 162); and
at least one of a separate or a distant lighting unit (Omi, paragraph [0032], lines 1-2).
As per claim 13, Fung in view of Yokoo, Breed and Omi further teaches the system according to claim 12, wherein the at least one sensor comprises at least one of an eye-tracking sensor, a body tracking sensor, a time-of-flight sensor, a radar sensor, at least one lidar sensor, or at least one surround view system (Fung, Fig. 1, Optical Sensing Device 162: time-of-flight sensor (chosen limitations as the claim is written in an “either/or” format)).
As per claim 14, Fung in view of Yokoo, Breed and Omi further teaches a motor vehicle (Fung, Fig. 1, Motor Vehicle 100) comprising at least one device according to claim 11 (see rejection of claim 11 above).
As per claim 15, Fung in view of Yokoo, Breed and Omi further teaches a motor vehicle (Fung, Fig. 1, Motor Vehicle 100) comprising at least one system according to claim 12 (see rejection of claim 12 above).

Claim(s) 17, 18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Breed.
As per claim 17, Kim teaches the method of claim 16, wherein the first attention state of the at least one motor vehicle occupant is determined based on a combination (paragraph [0479]).
Kim does not expressly teach of a head angle position and an upper body angle position.
Breed teaches of a head angle position and an upper body angle position (paragraph [0128], lines 11-13).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement position determination of a user head and chest as taught by Breed, since Breed states in paragraph [0128] that such a modification would result in monitoring a passenger within a vehicle.
As per claim 18, Kim teaches the method of claim 16, wherein the second attention state of the at least one motor vehicle occupant is determined based on a combination (paragraph [0479]).
Kim does not expressly teach of a head angle position, an upper body angle position, and an eye tracking.
Breed teaches of a head angle position, an upper body angle position, and an eye tracking (paragraph [0128], lines 11-13; paragraph [0145], lines 12-14).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement position determination of a user head, chest and eyes as taught by Breed, since Breed states in paragraph [0145] that such a modification would result in identification determination of a driver.
As per claim 20, Kim in view of Breed further teaches the method of claim 17, wherein at least one of the head angle position and the upper body angle position (Kim, paragraph [0476]: head angle position) is determined based on a comparison with a plurality of stored images (Breed, paragraph [0150], lines 1-4; Kim, paragraph [0602]: stored image).
As per claim 21, Kim in view of Breed further teaches the method of claim 18, wherein at least one of the head angle position, the upper body angle position, and the eye tracking (Kim, paragraph [0475]: eye tracking; paragraph [0476]: head angle position) are determined based on a comparison with a plurality of stored images (Breed, paragraph [0150], lines 1-4; Kim, paragraph [0602]: stored image).
As per claim 22, Kim in view of Breed further teaches the method of claim 20, wherein the plurality of stored images is at least one of simulated, learned, or self-learned through artificial intelligence (Breed, paragraph [0150], lines 1-4; Kim, paragraph [0602]: stored learned image).

Response to Arguments
Applicant’s arguments with respect to the above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684